DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     GREEN EMERALD HOMES LLC,
                             Appellant,

                                        v.

GREEN TREE SERVICING LLC, ARMANDO HENRIQUES DIOGO, ANA
 E. AGUASANA, EDITH AGUAS, DIONICIA STELLA DIOGO, unknown
spouse of ANA E. AGUAS, a/k/a ANA EDITH AGUAS, BOCA GARDENS
   HOMEOWNERS ASSOCIATION, INC., MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., as nominee for AMNET MORTGAGE,
    INC., d/b/a AMERICAN MORTGAGE NETWORK OF FLORIDA;
     unknown tenant #1 n/k/a JOSE INGLES, unknown tenant #2,
                            Appellees.

                                   No. 4D17-983

                            [November 15, 2017]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Senior Judge; L.T. Case
No. 502015CA008888XXXXMB.

  Brennan Grogan of Levine Law Group, Palm Beach Gardens, for
appellant.

   No brief filed for appellees.

PER CURIAM.

    Green Emerald Homes, LLC, (“Green Emerald”) appeals the denial of its
motion to quash service of process and vacate the clerk’s default in the
underlying mortgage foreclosure action. The plaintiff below, Green Tree
Servicing, LLC, (“GTS”) attempted to serve Green Emerald through
substitute service on the Secretary of State pursuant to section 48.181(1),
Florida Statutes (2016). We reverse for two reasons. First, GTS failed to
allege the requisite jurisdictional grounds for substitute service provided
under section 48.181(1). Second, GTS failed to comply with the notice
requirements under section 48.161(1), Florida Statutes (2016).

   Section 48.062(3), Florida Statutes (2016), authorizes substitute
service on a limited liability company (“LLC”) through the Secretary of State
if the plaintiff has already made reasonably diligent efforts to serve the LLC
under sections 48.062(1) and (2). Jupiter House, LLC v. Deutsche Bank
Nat’l Tr. Co., 198 So. 3d 1122, 1123 (Fla. 4th DCA 2016).

    In order to perfect substitute service through the Secretary of State, the
complaint must allege one of two jurisdictional grounds provided under
section 48.181(1). Green Emerald Homes, LLC v. Fed. Nat'l Mortg. Ass'n,
224 So. 3d 799, 802 (Fla. 2d DCA 2017) (citing Alhussain v. Sylvia, 712
So. 2d 806, 806 (Fla. 4th DCA 1998)). Specifically, the complaint must
allege that (i) the defendant is concealing his or her whereabouts or (ii) the
defendant previously conducted business in Florida, but has now become
a nonresident. Id.

    Furthermore, the plaintiff must also comply with section 48.161(1).
Jupiter House, LLC, 198 So. 3d at 1124-25. Under section 48.161(1), the
plaintiff must (i) send notice to the defendant, via certified or registered
mail, that substitute service has been effected through the Secretary of
State, (ii) file the return receipt from the defendant, and (iii) file an affidavit
of compliance. Id. at 1123.

    In this case, GTS’s complaint merely alleges that Green Emerald owns
the subject property, so GTS has failed to allege either of the jurisdictional
grounds for substitute service provided under section 48.181(1).
Furthermore, the record does not reflect that GTS complied with section
48.161(1) by (i) sending notice of service to Green Emerald via certified or
registered mail, (ii) filing the return receipt from Green Emerald, and (iii)
filing an affidavit of compliance. Accordingly, we reverse the order denying
Green Emerald’s motion to quash service of process, vacate the clerk’s
default, and remand for further proceedings.

   Reversed and remanded.

WARNER, CONNER and FORST, JJ., concur.

                              *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                        2